Citation Nr: 0508519	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures or blackouts.  


REPRESENTATION

Appellant represented by:	Charles L. Bledsoe, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1961 to 
March 1964.  

Previously, by a December 1979 rating action, the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, Virginia 
denied the issue of entitlement to service connection for a 
nervous disorder manifested by dizziness and blackouts.  One 
week later in the same month, the RO notified the veteran of 
the decision.  He did not initiate an appeal of the denial.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating action.  
In that decision, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a seizure disorder, asserted to be 
the result of a head injury.  

Following receipt of notification of the August 1994 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim.  In May 1996, the Board 
recharacterized the veteran's claim as entitlement to service 
connection for a disability manifested by seizures or 
blackouts and remanded the issue to the RO for further 
evidentiary development.  The basis for the 
recharacterization of the issue was that the current claim 
was grounded in the theory that there was a neurological 
basis (rather than a psychiatric origin) for the veteran's 
blackouts or seizures and this matter had not been addressed 
in the 1979 rating action.  As such, the Board determined 
that the RO should consider the issue of entitlement to 
service connection for a disability manifested by blackouts 
or seizures on a de novo basis.  

Following completion of the requested development, the RO 
returned the veteran's case to the Board.  Thereafter, in 
April 1999, the Board denied the veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures or blackouts.  

The veteran appealed the Board's denial of his service 
connection claim to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2000, the Court vacated and 
remanded to the Board the veteran's claim for service 
connection for a disability manifested by seizures or 
blackouts.  

Following receipt of the veteran's case, and specifically in 
August 2001, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  In January 2004, the RO 
returned the veteran's case to the Board.  In March 2004, the 
Board remanded the veteran's claim to the RO for additional 
evidentiary development.  Following completion of the 
requested development, the RO, in December 2004, returned the 
veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  A disability manifested by seizures or blackouts was not 
exhibited in service or within the first post service year.  

3.  A disability manifested by seizures or blackouts is not 
associated with the veteran's active military duty.  


CONCLUSION OF LAW

A disability manifested by seizures or blackouts was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In August 2001, October 2001, and April 2004 letters in the 
present case, the RO discussed the type of evidence necessary 
to support the veteran's service connection claim.  In 
addition, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to his service connection claim.  The veteran was 
also notified of his opportunity to submit "any additional 
information or evidence."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Furthermore, the August 1994 rating decision, the October 
1994 statement of the case, as well as the supplemental 
statements of the case issued in March 1995, June 1995, 
September 1997, October 1997, May 1998, May 2003, September 
2003, August 2004, and October 2004 notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his service connection claim.  These documents also included 
a discussion of the evidence of record, adjudicative actions 
taken, and the reasons and bases for the denial of this 
issue.  

Moreover, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  Additionally, all 
available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's service connection claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, in December 1963, 
the veteran, who had admittedly been drinking heavily, was 
struck in the face by another individual.  A physical 
examination demonstrated tenderness of the left mandible and 
right maxilla.  A neurological evaluation was normal.  The 
examiner, who observed that the veteran was belligerent, 
provided an impression of multiple contusions of the face.  

In addition, the examiner recommended ruling out multiple 
fractures.  X-rays taken of the veteran's nasal bone showed a 
radiolucent line extending through the mid-portion of the 
nasal spine.  The radiologist explained that this finding 
represented a fracture in that area and that the fragments 
were in good alignment and position.  X-rays taken of the 
veteran's mandible were normal, and radiographic films taken 
of his facial bones revealed no evidence of gross bony 
injury.  

In February 1964, the veteran passed out at the NCO Club 
after drinking heavily.  Examination demonstrated that he 
responded to stimli and that his vital signs were "okay."  
The separation examination, which was conducted one month 
later in March 1964, reflected a normal neurological 
evaluation.  

According to relevant post-service medical records, in May 
1971, the veteran was hospitalized at a private medical 
facility for several days due to "severe apprehension, 
generalized convulsions, and [a] history of passing out."  
His mother reported that the veteran had "been a chronic 
alcoholic and . . . [was at that time] having withdrawal 
symptoms from alcohol."  

The veteran was referred to the local VA medical facility, 
where, between May and July 1971, he was hospitalized for 
approximately two-and-a-half months for habitual excessive 
drinking (alcoholism).  He reported drinking a case of beer 
plus some wine every day.  

Thereafter, between February and March 1973, the veteran was 
hospitalized at a VA medical facility for one month for 
alcohol addiction.  Upon admission, he reported having drunk 
little (only two beers in the past two weeks) but, prior to 
that, having drunk excessively and being drunk daily.  

Between February and March 1976, the veteran was hospitalized 
at a VA medical facility for one month for alcohol addiction.  
He reported that, since leaving the hospital after his last 
hospitalization, he continued to drink a case of beer and a 
pint or more of liquor daily.  He further noted having 
reached "the point . . . [of being unable to] retain 
anything . . . . [in] his stomach, was sleeping poorly, 
hallucinating, vomiting both coffee ground vomitus and bright 
red blood, . . . [and having] seizures (but none in the month 
preceding the hospitalization."  

In September 1979, the veteran was hospitalized for almost 
two weeks at a VA medical facility for treatment for diabetes 
mellitus.  Upon admission, the veteran reported occasionally 
consuming a case of beer and one pint of ethanol per day.  He 
also stated that he had a history of seizures and that the 
last one occurred 9 months prior to the hospitalization.  The 
treating physician noted that the veteran's "seizure 
activity may be related to his Ethanol abuse."  Pertinent 
clinical diagnoses noted but not treated included chronic 
ethanol abuse, seizures by history, dehydration, and probable 
alcoholic gastritis.  

In March 1980, a private physician noted that the veteran had 
reported having experienced two "falling out spells" in 
which he lost consciousness completely since his last visit.  
The doctor explained that the veteran's symptoms "are not 
too suggestive of hypoglycemia . . . [a]ttacks but [that] 
this is a possibility" and that the veteran could also have 
a convulsive type disorder.  

In December 1981, the veteran was hospitalized at a VA 
medical facility for approximately two-and-a-half weeks for 
incision, drainage, and packing of a right neck abscess and 
for a biopsy of the abscess wall.  Upon admission, he denied 
having a history of nausea, vomiting, hearing loss, 
dizziness, spontaneous drainage, recent dental infection, or 
blacking out spells.  The treating physician noted that the 
veteran had a history of alcoholism with probable cirrhosis.  
In addition, the doctor noted that the veteran had an onset 
of grand mal seizures which were "questionably related to 
alcoholism . . . [which] began in 1971."  Diagnoses upon 
discharge included poor dentition, a right neck abscess 
secondary to probable suppurative lymph node, diabetes 
mellitus, and a history of seizures.  

In a November 1993 statement, another private physician noted 
that he had treated the veteran since 1982 for multiple 
medical conditions, including "previous alcoholism 
resolved" and a seizure disorder.  This doctor explained 
that the veteran "requires close observation with monthly 
visits" due to his multiple medical illnesses.  

Additional private medical records reflect monthly treatment 
between January 1995 and August 1995 for various medical 
conditions not currently at issue in the present appeal.  
These reports also note that the veteran's alcoholism had 
resolved and that his seizures were controlled.  

In an August 1995 letter, the same physician who drafted the 
November 1993 document noted that the veteran "was 
apparently injured in an incident during service in 1963, 
[which] involved a jeep . . . [and that t]his has been 
documented on correspondence."  The doctor further stated 
that the veteran developed seizures after his separation from 
service in 1963 and that he "has been maintained on seizure 
medication."  Thereafter, the physician expressed his 
opinion that "[s]eizures can, indeed, be from head trauma 
and [the] patient has a significant probability of seizures 
from [the] previous head injury in 1963 during his time in 
the service."  

Additional private medical records reflect almost monthly 
treatment between September 1995 and June 1997 for various 
medical conditions not currently at issue in the present 
appeal.  These reports also note that, between September 1995 
and June 1996, the veteran's alcoholism had resolved and his 
seizures were controlled.  Medical reports dated from 
December 1996 to June 1997 included assessments of 
convulsions and of a seizure disorder (for which the veteran 
was taking medication).  A neurological evaluation completed 
in March 1997 demonstrated no dizziness, loss of 
consciousness, transient ischemic attack, neurological 
deficits, loss of bowel or bladder functions, or seizures.  

In a February 1998 statement, the same private physician who 
drafted the November 1993 and August 1995 statements noted 
that he had continued to treatment the veteran for multiple 
medical problems, including "previous alcoholism resolved" 
and a seizure disorder.  

In March 2003, the veteran underwent a VA epilepsy and 
narcolepsy examination.  At that time, he reported that, in 
January 1963, he was involved in a jeep accident and 
sustained trauma to his face (including losing some teeth) 
but sustained no major head injuries and experienced no major 
unconsciousness.  He stated that he was not hospitalized.  He 
reported that he experienced his first seizure in the fall of 
1964, was placed on medication for this problem in 1965, and 
has taken this medicine intermittently for many years.  He 
also reported having heavy alcohol abuse for many years 
through the 1960s and 1970s.  His current complaints include 
blackouts with occasional jerking movements.  He also noted 
that he is currently taking medication for this neurological 
condition.  

A physical examination demonstrated no aphasia or apraxia; 
unremarkable cranial nerve (II-XII) testing; -3 reflexes in 
the upper extremities; -3 to 4 reflexes in the knee jerks; 
absent ankle jerks; flexor plantar responses; no drift; 
decrease sensation to pin, touch, and vibration in the 
fingertips; markedly reduced pulses in the legs; fairly good 
strength with a little bit of giving way in the lower 
extremities due to pain; some mild weakness of the toe 
extensors and toe flexors; and no dystonia, chorea, or 
tremor.  

The examiner noted that the veteran has a history of 
(including diagnoses of) seizures with loss of consciousness 
and jerking movements over the years and that he (the doctor) 
could not exclude this diagnosis.  Additionally, the examiner 
noted that the veteran had had trauma in January 1963, that 
his seizures did not begin until late in 1964, and that he 
had had heavy alcohol use at that time.  The examiner 
expressed his opinion that "it is very unlikely that his 
[the veteran's] seizures are related to this trauma during 
the service . . . [and that] they are more likely, if they 
are seizures at all, . . . related to his other medical 
conditions, including the diabetes and the history of 
excessive alcohol use with related complications."  

Further, the examiner noted that magnetic resonance imaging 
subsequently completed had shown multiple lacunar infarctions 
and some generalized atrophy.  The examiner expressed his 
opinion that the atrophy "certainly could be related to his 
longstanding history of alcohol overuse."  According to the 
examiner, multiple small vessel changes are due to 
microvascular disease and the veteran's diabetes and "could 
be a component of possible underlying seizure disorder."  
Even without further testing (in particular, an 
electroencephalogram, EEG), the veteran reiterated his prior 
conclusion that the veteran's seizures "are most unlikely 
related to the trauma and [instead] related to [the] other 
conditions."  

In an undated statement received at the RO in July 2003, the 
private physician who had drafted the previous statements in 
August 1995, November 1993, and February 1998 noted that he 
had treated the veteran for approximately 15 years for 
multiple problems, including a seizure disorder.  In 
addition, the doctor stated that he is unaware that the 
veteran had drunk any alcohol during that time.  

In an addendum dated in September 2003, the examiner who had 
conducted the VA examination in March 2003 explained that an 
EEG had been performed and was normal with no evidence of any 
"clear-cut" underlying epileptiform discharges.  Further, 
the examiner reiterated his previous opinion that the 
veteran's possible seizure disorder is unlikely related to 
his previous trauma.  Rather, the examiner cited the 
veteran's long history of alcohol abuse which had been 
intermixed with his spells over the years.  

Later in September 2003, the veteran underwent a private 
neurological evaluation.  According to the report of this 
examination, in July 2003, the veteran had undergone an 
electromyography (EMG) which was abnormal and revealed 
evidence of a sensorimotor neuropathy and was reportedly 
consistent with a middle trunk brachial plexopathy or 
possible C7 radiculopathy.  At the time of the September 2003 
evaluation, the veteran reported having experienced epilepsy 
since 1965 and believing that this condition was the result 
of a head injury sustained in a jeep accident in 1963 or 
1964.  His current complaints included a seizure 
approximately one-and-a-half weeks prior to the examination.  
A neurological evaluation resulted in impressions of diabetic 
peripheral neuropathy, abnormal EMG results suggestive of a 
middle trunk brachial plexopathy, and intractable epilepsy 
felt to be post-traumatic.  

In October 2003, the veteran sought private medical treatment 
for complaints of a seizure one week prior to the treatment 
session.  He explained that his seizures typically involve 
loss of consciousness and jerking movements "all over."  He 
stated that this problem began after he sustained a head 
injury in a jeep accident in 1963.  The examiner noted that 
an EEG recently completed had been normal.  A neurological 
evaluation completed at the time of the October 2003 
treatment session demonstrated full motor strength in the 
arms, symmetric reflexes, intact pinprick in the arms, normal 
speech, and no nystagmus or dysmetria.  In view of the 
uncontrolled nature of the seizures, the physician prescribed 
additional medication for the veteran.  

In December 2003, the veteran again sought private treatment 
for complaints of three seizures since his last visit 
(approximately five weeks earlier).  He explained that his 
seizures involve passing out, shaking all over, and 
occasional biting of his tongue.  He stated that his seizures 
began after an in-service jeep accident.  The physician 
provided an impression of a chronic seizure disorder and 
recommended changing the veteran's medication if his seizures 
do not become controlled.  

Several days later in December 2003, the veteran underwent 
MRI of his brain.  This testing reflected moderate chronic 
microvascular ischemic changes in white matter of both 
cerebral hemispheres as well as mild cortical and central 
atrophic changes, which the radiologist felt were compatible 
with the veteran's age.  In addition, the MRI showed findings 
indicative of lacunar infarctions (most likely old lacunar 
infarctions in the right thalamus and in the upper aspect of 
the right lentiform nucleus extended to the mid-portion of 
the right corona radiate).  Further, no abnormal enchancement 
with intervenous contrast was shown.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if a brain 
hemorrhage, brain thrombosis, organic diseases of the nervous 
system, or tumors of the brain become manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he incurred a neurological 
disorder manifested by seizures and blackouts during service 
(e.g., from a head injury sustained during a jeep accident) 
and has continued to experience problems with such a 
disability since that time.  See, e.g., October 1996 RO 
hearing transcript (1996 T.) at 6-19.  See also, February 
1999 VA Central Office hearing transcript (1999 T.) at 5-8, 
10-11.  Current neurological complaints associated with the 
seizures include dizziness, loss of consciousness, and 
jerking movements.  See, e.g., 1996 T. at 6-8.  See also, 
1999 T. at 5-6.  

Throughout the current appeal, the veteran submitted multiple 
lay statements supportive of his assertions.  Specifically, 
in letters received at the RO in February 1995 and September 
1996, fellow servicemen explained that they witnessed a jeep 
accident during service in which the veteran sustained a head 
injury.  

Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred such a 
disorder as a result of his active military duty.  A 
disability manifested by seizures and blackouts was not 
exhibited in service and is not related to active duty.  

In this regard, the Board acknowledges that, in an August 
1995 letter, a private physician who had treated the veteran 
expressed his opinion that "[s]eizures can, indeed, be from 
head trauma and [that the] patient has a significant 
probability of seizures from [the] previous head injury in 
1963 during his time in the service."  Also, following a 
private neurological evaluation in September 2003, another 
doctor concluded that the veteran had intractable epilepsy 
which was felt to be post-traumatic.  

However, the examiners' conclusions appear to have been based 
upon statements made by the veteran himself rather than a 
review of the relevant competent evidence of record.  The 
opinions make no mention of clinical records suggesting other 
causes of the seizures and blackouts.  In the August 1995 
document, the doctor noted that the veteran was 
"apparently" injured in an in-service accident.  At the 
September 2003 evaluation, the veteran asserted that he had 
experienced epilepsy since 1965 and that he believed that 
this condition was the result of a head injury that he had 
sustained in a jeep accident which had occurred during 
service in 1963 or 1964.  

The service medical records reflect that the veteran had 
sustained multiple facial contusions and a broken nose after 
being punched in the face (while being admittedly heavily 
drunk) in December 1963.  A neurological evaluation was 
normal.  Also, although the veteran had passed out in 
February 1964, he had done so at the NCO Club after drinking 
heavily.  No neurological deficits were noted at that time.  
The service medical records do not reflect treatment for a 
head injury following a jeep accident (though there is 
supportive evidence in the claims folder that the veteran was 
in a jeep accident in service).  

In September 1979 and in December 1981, the veteran was 
hospitalized at VA medical facilities for treatment for 
various conditions unrelated to the current appeal.  
Specifically, in the report of the September 1979 
hospitalization, the treating physicians expressed his belief 
that the veteran's seizure activity "may be related" to his 
alcohol abuse.  Also, in the record of the December 1981 
hospitalization, the treating doctor expressed his belief 
that the veteran's grand mal seizures were "questionably 
related to alcoholism . . . [which had] begun in 1971."  The 
1995 and 2003 reports do not account for this evidence or 
reconcile it with the conclusions reached.  

On the other hand, the examiner who conducted the VA epilepsy 
and narcolepsy examination in March 2003 and who had had the 
opportunity to review the veteran's claims folder (including 
the relevant medical records contained therein) concluded 
that any seizure disorder that the veteran may have is 
unlikely related to the veteran's purported trauma in 
service.  This examiner felt that any seizure disorder that 
the veteran may have is more likely the result of "his other 
medical conditions, including the diabetes and the history of 
excessive alcohol use with related complications."  In an 
addendum dated in September 2003 (following completion of an 
EEG which had been normal), this examiner reiterated his 
opinion that the veteran's possible seizure disorder is 
unlikely related to his purported previous trauma.  In fact, 
the examiner once again cited the veteran's long history of 
alcohol abuse which had been intermixed with his spells over 
the years.  

The author of the 1995 opinion indicated in a subsequent 
report that he had treated the veteran for 15 years for 
multiple conditions, including a seizure disorder, and was 
unaware that the veteran had drunk any alcohol during that 
time.  He had earlier noted that the veteran's "previous 
alcoholism [had] resolved."  However, he did not discuss the 
relevance of any past alcohol abuse or discuss other 
pertinent history from the clinical record.  The Board finds 
that the March 2003 VA examination report is more probative 
than other evidence discussing the cause of pertinent 
disability since it discusses the evidence of record and 
considers all possible causes of the disability.  

Consequently, the Board concludes that a preponderance of the 
evidence is against the claim for service connection for a 
disorder manifested by seizures or blackouts, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a disability manifested by seizures or 
blackouts is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


